    Case 3:20-cv-00095-RJD Document 34 Filed 01/27/21 Page 1 of 2 Page ID #644




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

GERALD L. HARRISON,                                          )
                                                             )
        Plaintiff,                                           )
                                                             )
                 vs.                                         )        CIVIL NO. 20-cv-95-RJD
                                                             )
COMMISSIONER of SOCIAL SECURITY,                             )
                                                             )
        Defendant.                                           )

                                    MEMORANDUM AND ORDER

DALY, Magistrate Judge:

        This matter comes before the Court on Plaintiff’s Petition to Award Attorney’s Fees

pursuant to the Equal Access to Justice Act (Doc. 27). Plaintiff asks for an award of attorney’s

fees in the amount of $6,645.63. Defendant has responded that he has no objection to the fees

sought, but asks that the Order provide specific language that any fees paid belong to Plaintiff, not

his attorney, and can be offset to satisfy any pre-existing debt that Plaintiff owes the United States.

        The Court finds that Plaintiff is the prevailing party and is entitled to an award of attorney’s

fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(B). The Court further

finds that the amount sought is reasonable and appropriate. Therefore, Plaintiff’s Petition to

Award Attorney’s Fees (Doc. 27) is GRANTED. The Court awards Plaintiff attorney’s fees in

the amount of $6,645.63 (six thousand, six hundred and forty-five dollars and sixty-three cents).

This award shall fully and completely satisfy any and all claims for fees, costs, and expenses that

may have been payable to Plaintiff in this matter under the Equal Access to Justice Act, 28 U.S.C.

§ 2412.1


1
 Plaintiff also sought costs in the amount of $400 (Doc. 28). Defendant had no objection. Those costs were taxed in
a separate entry (Doc. 33).


                                                        1
 Case 3:20-cv-00095-RJD Document 34 Filed 01/27/21 Page 2 of 2 Page ID #645




       Any fees paid belong to Plaintiff and not his attorney and can be offset to satisfy any pre-

existing debt that Plaintiff owes the United States. Astrue v. Ratliff, 560 U.S. 586 (2010). If

Defendant can verify that Plaintiff does not owe a pre-existing debt to the government subject to

offset, Defendant will direct that the award be made payable to Plaintiff’s attorney pursuant to the

EAJA assignment duly signed by Plaintiff and Counsel. If there is a debt and any funds are

remaining, payment shall issue in Plaintiff’s name, but shall be mailed to Plaintiff’s counsel at Post

Office Box 621, St. Louis, Missouri, 63021.

IT IS SO ORDERED.

DATED: January 27, 2021



                                               s/Reona J. Daly
                                               REONA J. DALY
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
